Dissenting Opinion by
Montgomery, J.:
I cannot conceive how one who has been hired as a bookkeeper may be charged with willful misconduct merely by asserting a personal right to privacy in refusing to have her picture taken for the purpose of advertising her employer’s business. The right of privacy is an important one and when it is unwarrantedly invaded a right of action accrues. Aquino v. Bulletin Company, 190 Pa. Superior Ct. 528, 154 A. 2d 422. To accomplish an unwarranted invasion by threat or duress is equally reprehensible. In my opinion, that is what is being condoned in this case by the majority of the Court in disallowing compensation to the claimant.
The action of claimant in refusing to have her picture taken may have been unco-operative, and irritating to her employer but it was not such willful misconduct as to render her ineligible for unemployment compensation under the act.
The record amply supports the finding of the Board that there were no other acts constituting willful misconduct.
I respectfully but emphatically dissent.
Watkins, J., joins in this dissenting opinion.